Detailed Action1
Election/Restriction
Claims 1-6, 8-14, & 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on June 16, 2022.
The traversal between groups I and II is on the ground(s) that the two claim sets do not present a serious search burden.  This argument lacks merit because it fails to rebut the prima facie case presented in the restriction that search burden existed due to search in different classes and the two inventions being of different types.  Indeed, the response presents no arguments beyond the conclusory statement above.  The restriction requirement between Group I and II is still deemed proper and is therefore made FINAL.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 5,501,573 to Sanders.
Claim 15 recites a turbine comprising at least one annular gap which has been sealed by performing the method…[of] claim 1.  This is a product-by-process claim.  Such claims do no incorporate the method steps of the method claim.  Anticipation merely requires the prior art showing the final product.  The prior art, however, must show any unique material properties that the method would impart on the apparatus.  Claim 1 recites that a split insert ring is placed into an annular depression of the casing and then fixed with a fastening element.  Thus, the turbine of claim 15 must contain a ring structure fastened within an annular depression.  The fastener must also apply axially directed tensile force.  The turbine must also have a casing and a rotor as well as a plurality of rotor blade stages.
Sanders teaches a sealing assembly for a turbine.  See Sanders col. 1, ll. 10-14.  This turbine has a plurality of rotor blade stages.  See Sanders col. 2, ll. 47-60.  Figure 1 of Sanders shows a seal ring segments (11) placed into a cavity (18) and secured by a bolt (30) axially into the casing.  See also Sanders cols. 3-4.  The ring segments together form a ring, which is split into the segments for insertion.  Thus, it is a split insert ring.  The axial bolt will produce axially directed tensile force.  Thus, figure 1 anticipates claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.